Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action correspond ds to application 14/874,576 which was filed on 10/05/2015.

Response to Amendment
In the reply filed 10/18/2021, claims 1, 3, 5- 7, 9, 11-13, 15, 17-19, and 21-22 have been amended. Claims 2, 8, and 14 have been cancelled and no new claims have been added.  Claims 1, 3, 5-7, 9, 11-13, 15, 17-19 and 21-22 stand pending.
The 35 USC 101 rejection has been withdrawn in light of the applicant’s arguments.

Response to Arguments
Applicant’s arguments filed 10/18/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Ray does not teach “after the private data is retrieved from the private database and the one or more cross-linking keys are determined, retrieving, based on the one or more cross-linking keys, one or more of semi-private data or public data from a second database associated with the person-centric space,…”, arguing that Ray does not teach an order of searching.  The examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-13, 15, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US2012/0323877), hereinafter Ray, in view of Stamm et al. (US2013/0345971), hereinafter Stamm.

Regarding claim 1, Ray et al. discloses a method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for searching data, the method comprising:
(Ray, [0030-0031], note using data-driven learning has function technique; note using hamming distances);
receiving a request related to a person for searching data in the person centric space (Ray, [0011, 0013, 0020, 0056, 0072], note a people-centric query can be described as a search query where an intent or focus of a particular query is to retrieve information associated with an individual or individuals; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing); note Ray teaches an example of linking social network information, e.g. semi-private data, with search results and teaches that example is not limited to any particular type of search corpus and therefore is interpreted to teach linking all public, semi-private, and private spaces; note the person’s name is used to search and link other spaces and is interpreted as a cross-linking key.  Since these spaces are accessed in response to a person centric query and linked together for the results, it is interpreted as a person centric space constructed by linking information from public, semi-private, and private spaces);
retrieving, based on an entity identified from the request, private data from a private database associated with the person-centric space (Ray, [0011-0015, 0020-0021, 0056, 0072], note retrieving data based on the identified person, e.g. entity, from a first corpus of information which can be representative of local, internet, and other networked repositories; note a database is a data structure and since the corpus is search it is interpreted to be associated with the person-centric space; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing));
determining one or more cross-linking keys associated with the private data (Ray, [0011, 0013, 0020-0021, 0056, 0072], note the person’s name from the query is determined and is used to search and link other spaces for the results, therefore it is interpreted as a cross-linking key; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing));
after the private data is retrieved from the private database and the one or more cross-linking keys associated with the private data are determined, retrieving, based on the one or more cross-linking keys, one or more of semi-private data or public data from a second database associated with the person-centric space, the second database being disjoint from the private database (Ray, [0013, 0020-0021, 0025, 0056, 0072], note customizable actions to be performed in addition to returning the information from the private database based on the cross-linking keys (e.g. name); note that these customizable actions include searching semi-private and public databases and since they are customizable actions that are triggered after the query is processed and the semi-private or public data is linked with the returned name results, it is interpreted to occur after the private data is retrieved since there would not be any results to link the information with if it did not occur first; note retrieving information from other data sources associated with the person-centric space based on the cross-linking key, e.g. name; note searching one or more indexed data structures, where the first and second databases are the data structures and are disjoint from each other because there are more than one; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)); 
presenting results to the person, wherein the results include the private data and the one or more of the semi-private data or public data and is of a type determined based on an intent of the person estimated based on the request and knowledge derived from the person-centric space (Ray, [0011, 0013-0014, 0025, 0072], note determining the query’s intent and returning results based on that determination, e.g. rendering the search results in different ways based on intent type; note the results include the knowledge from the search in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing));
While Ray teaches retrieving results from various sources of a type determined based on an intent of the person estimate based on the request and presenting them to the user, Ray does not specifically teach generating a card to be presented to the person, wherein the card includes the first data and the second data; However, Stamm is in the same field of endeavor, information retrieval, and Stamm teaches:
generating a card to be presented to the person, wherein the card includes the private data and the one or more of the semi-private data or public data and knowledge (Stamm, [0031-0032, 0035-0039], note generating information cards based on different categories of information linked together; note the information linked together include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails) and is knowledge derived from the person-centric space.  When combined with the previously cited reference this would be for the private and semi-private or public data as taught by Ray);
constructing a person centric space by cross-linking information from public, semi-private and private spaces (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 3:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
combining the private data and the one or more of semi-private data or public data to generate combined data (Ray, [0025, 0056, 0072], note combining multiple sources of data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)); and
providing the combined data as a response to the request (Ray, [0056, 0072], note combining multiple sources of data and providing those as a response) (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 5:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
wherein the private data is retrieved based on the intent from the private database associated with the person-centric space (Ray, [0011, 0013-0014, 0021, 0025, 0072], note determining the query’s intent and returning results based on that determination, e.g. rendering the search results in different ways based on intent type; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)).

Regarding Claim 6:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
ranking the private data and the one or more of semi-private data or public data based on the intent (Ray, [0013, 0031], note the name tokens corresponding to each of the identified codewords are then retrieved from the index and ranked; although this does not explicitly apply to the ranking of data based on intent, the concept of ranking can be used and modified by using a scoring procedure disclosed in Ray et al. [0031] to rank the retrieved data and its relevancy to the intent).

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a system while claim 1 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 3 respectively, except claim 9 is directed to a system while claim 3 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 3.

Claim 11 discloses substantially the same limitations as claim 5 respectively, except claim 11 is directed to a system while claim 5 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 5.

Claim 12 discloses substantially the same limitations as claim 6 respectively, except claim 12 is directed to a system while claim 6 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 6.

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a non-transitory machine-readable medium while claim 1 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 1.

Claim 15 discloses substantially the same limitations as claim 3 respectively, except claim 15 is directed to a non-transitory machine-readable medium while claim 3 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 3.

Claim 17 discloses substantially the same limitations as claim 5 respectively, except claim 17 is directed to a non-transitory machine-readable medium while claim 5 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 5.

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a non-transitory machine-readable medium while claim 6 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Regarding Claim 19:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
wherein the private data and the one or more of semi-private data or public data are associated with the same one or more cross-linking keys in the person-centric space (Ray, [0011, 0013, 0020, 0025, 0072], note retrieving data from multiple sources that are associated with the same name, e.g. cross-linking key; note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)) (Stamm, [0031-0033, 0035-0039], note cross linking information from other spaces using the same tags, e.g. cross linking keys; note the other spaces include public (e.g. internet), semi-private (e.g. social networks), and private spaces (e.g. emails));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 21:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
Ray, [0011, 0013-0014, 0025, 0072], note determining the query’s intent and returning results based on that determination, e.g. rendering the search results in different ways based on intent type; note the results include the knowledge from the search in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing)) (Stamm, [0031-0032, 0035-0039], note generating formatted information cards based on different categories of information linked together; note different categories of information cards relate to different activities.  When combined with the previously cited reference this would be for the private data and the one or more of semi-private data or public data as taught by Ray)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Stamm as modified because this would improve the efficiency of the system and accessibility of the data (Stamm, [0002]).

Regarding Claim 22:
Ray as modified shows the method as disclosed above;
Ray as modified further teach:
wherein the second database is a semi-private database or a public database (Ray, [0011, 0013, 0020-0021, 0025, 0072], note searching data in public spaces (ex. internet), semi-private spaces (ex. social networks), and private spaces (ex. Contact information or personal information the user did not opt-out of sharing); note Ray teaches an example of linking social network information, e.g. semi-private data, with the rest of the search results and teaches that the example is not limited to any particular type of search corpus and therefore is interpreted to teach linking all public, semi-private, and private spaces; note the search corpus’s may be data structures which are databases)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabulsky et al. (US2014/0351958) teaches building a person-centric space for information retrieval; 
Hakkani-Tur et al. (US2017/0024375) teaches building a person-centric space for information retrieval using machine learning and specifies and order of searching after retrieving private data;
Sabulsky et al. (US2014/0351958) teaches adding information to a person centric space after data has already been retrieved;
Fanous et al. (US2016/0171542) teaches crawling for addition entity data after results have been determined from specified sources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             1/12/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152